               Case 1:18-cv-05614-GBD Document 26 Filed 12/26/18 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
MALIBU MEDIA, LLC,                                                  Civil Action No.:
                                                                    1:18-cv-05614-GBD
                                   Plaintiff,

          -against-

ROBERT ROGAN.,
                                   Defendant.

----------------------------------------------------------------X

                            DEFENDANT’S ANSWER AND
                 AFFIRMATIVE DEFENSES TO THE AMENDED COMPLAINT

          Defendants Robert Rogan (“Defendant”), hereby submits his Answer and Affirmative

 Defenses to the Amended Complaint (“Complaint”) of Plaintiff Malibu Media, LLC

 (“Plaintiff”), as follows:

                                                    ANSWER

          Responding to the individual paragraphs of the Amended Complaint by correspondingly

 numbered paragraphs, Defendant responds as follows:

                                        NATURE OF THE CLAIMS

          1.       Defendant admits that Plaintiff purports to bring its claims under the United States

 Copyright Act of 1976, as amended, 17 U.S.C. §§ 101 et seq., but denies that Plaintiff states or

 has grounds for any valid claims, and/or that Plaintiff is entitled to any relief whatsoever.

          2.       Defendant denies the allegations in Paragraph 2 of the Complaint.

          3.       Defendant lacks sufficient knowledge to admit or deny the allegations contained

 in Paragraph 3 of the Complaint, which relate to the activities of Plaintiff, and therefore denies

 them in their entirety and demand strict proof thereof.

                                       JURISDICTION AND VENUE
            Case 1:18-cv-05614-GBD Document 26 Filed 12/26/18 Page 2 of 7



       4.       Defendants denies the allegations of Paragraph 4 of the Complaint, except admits

that venue is proper in the Southern District of New York.

       5.       Defendant lacks sufficient knowledge to admit or deny the allegations contained

in Paragraph 5 of the Complaint, which relate to the activities of Plaintiff, and therefore denies

them in their entirety and demand strict proof thereof.

       6.       Defendant lacks sufficient knowledge to admit or deny the allegations contained

in Paragraph 6 of the Complaint, which relate to the activities of Plaintiff, and therefore denies

them in their entirety and demand strict proof thereof.

       7.       Defendants denies the allegations of Paragraph 7 of the Complaint, except admits

that venue is proper in the Southern District of New York.

                                                  Parties

       8.       Defendant lacks sufficient knowledge to admit or deny the allegations contained

in Paragraph 8 of the Complaint, which relate to the activities of Plaintiff, and therefore denies

them in their entirety and demand strict proof thereof.

       9.       Defendant admits the allegations in Paragraph 9 of the Complaint.

                                       Factual Background

       10.      Defendant lacks sufficient knowledge to admit or deny the allegations contained

in Paragraph 10 of the Complaint.

       11.      Defendant lacks sufficient knowledge to admit or deny the allegations contained

in Paragraph 11 of the Complaint.

       12.      Defendant lacks sufficient knowledge to admit or deny the allegations contained

in Paragraph 12 of the Complaint.

       13.      Defendant lacks sufficient knowledge to admit or deny the allegations contained

in Paragraph 13 of the Complaint.



                                                 2
         Case 1:18-cv-05614-GBD Document 26 Filed 12/26/18 Page 3 of 7



       14.     Defendant lacks sufficient knowledge to admit or deny the allegations contained

in Paragraph 14 of the Complaint.

       15.     Defendant lacks sufficient knowledge to admit or deny the allegations contained

in Paragraph 15 of the Complaint.

       16.     Defendant lacks sufficient knowledge to admit or deny the allegations contained

in Paragraph 16 of the Complaint.

       17.     Defendant lacks sufficient knowledge to admit or deny the allegations contained

in Paragraph 17 of the Complaint, which relate to the activities of Plaintiff, and therefore denies

them in their entirety and demand strict proof thereof.

       18.     Defendant lacks sufficient knowledge to admit or deny the allegations contained

in Paragraph 18 of the Complaint, which relate to the activities of Plaintiff, and therefore denies

them in their entirety and demand strict proof thereof.

       19.     Defendant lacks sufficient knowledge to admit or deny the allegations contained

in Paragraph 19 of the Complaint, which relate to the activities of Plaintiff, and therefore denies

them in their entirety and demand strict proof thereof.

       20.     Defendant lacks sufficient knowledge to admit or deny the allegations contained

in Paragraph 20 of the Complaint, which relate to the activities of Plaintiff, and therefore denies

them in their entirety and demand strict proof thereof.

       21.     Defendant lacks sufficient knowledge to admit or deny the allegations contained

in Paragraph 21 of the Complaint, which relate to the activities of Plaintiff, and therefore denies

them in their entirety and demand strict proof thereof.

       22.     Defendant lacks sufficient knowledge to admit or deny the allegations contained

in Paragraph 22 of the Complaint, which relate to the activities of Plaintiff, and therefore denies

them in their entirety and demand strict proof thereof.



                                                 3
         Case 1:18-cv-05614-GBD Document 26 Filed 12/26/18 Page 4 of 7



       23.      Defendant denies the allegations in Paragraph 23 of the Complaint.

       24.      Defendant lacks sufficient knowledge to admit or deny the allegations contained

in Paragraph 24 of the Complaint, which relate to the activities of Plaintiff, and therefore denies

them in their entirety and demand strict proof thereof.

       25.      Defendant denies the allegations in Paragraph 25 of the Complaint.

                                           Miscellaneous

       26.      Defendant denies the allegations in Paragraph 26 of the Complaint.

       27.      Defendant denies the allegations in Paragraph 27 of the Complaint.

                                            COUNT I
                            (Direct Infringement Against Defendant)

       28.      Answering Paragraph 28 of the Complaint, Defendant realleges and incorporates

by reference all responses set forth in this Answer as if fully set forth herein.

       29.      Defendant lacks sufficient knowledge to admit or deny the information contained

in Paragraph 29 of the Complaint, which relate to the activities of Plaintiff, and therefore denies

them in their entirety and demand strict proof thereof.

       30.      Defendant denies the allegations in Paragraph 30 of the Complaint.

       31.      Defendant denies the allegations in Paragraph 31 of the Complaint.

       32.      Defendant denies the allegations in Paragraph 32 of the Complaint, including

subparts A-D.

       33.      Defendant denies the allegations in Paragraph 33 of the Complaint.

                                         JURY DEMAND

       Defendants admit that Plaintiff demands a trial by jury.

                                     PRAYER FOR RELIEF

       With regard to the Wherefore clause of the Complaint, including all of the relief

requested in Subparagraphs (A)-(F) thereof, Defendant denies that any grounds exist for


                                                  4
         Case 1:18-cv-05614-GBD Document 26 Filed 12/26/18 Page 5 of 7



declaratory, injunctive, and/or equitable relief, as well as monetary damages and attorneys’ fees,

costs, and expenses, or any other relief against Defendant and for Plaintiff. Defendant further

denies all captions, headings, titles, introductory paragraphs and allegations in the Complaint not

specifically admitted by Defendants in this Answer.

                                 AFFIRMATIVE DEFENSES

                              FIRST AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred on the grounds that the alleged copyrights are unenforceable.

                            SECOND AFFIRMATIVE DEFENSE

       Plaintiff’s alleged use of the work defined in the copyrights, which is expressly denied,

was non-commercial and legally permissible under copyright law.

                             THIRD AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred by Section 504(c)(2) of the Copyright Act.

                            FOURTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred by the doctrine of unclean hands.

                              FIFTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred by Plaintiff’s failure to mitigate its damages.

                              SIXTH AFFIRMATIVE DEFENSE

       Defendant alleges all other defenses that may potentially become available as a result of

information developed through discovery or trial.

                                 RESERVATION OF RIGHTS

       Defendant reserves the right to amend and supplement his numbered responses to the

allegations in the Complaint and his Affirmative Defenses as discovery progresses.




                                                 5
         Case 1:18-cv-05614-GBD Document 26 Filed 12/26/18 Page 6 of 7



WHEREFORE, Defendant demands that the case against them be dismissed with prejudice

with all costs taxed against Plaintiff, together with such other and further relief as the Court may

deem just and proper.

Dated: New York, New York
       December 26, 2018
                                                     Respectfully submitted,

                                                     TUTTLE YICK LLP


                                              By:    _/s/ Gregory O. Tuttle _________
                                                     Gregory O. Tuttle
                                                     Attorneys for Defendant
                                                     220 East 42nd Street, 29th Floor
                                                     New York, New York 10017
                                                     (646) 833-0300
                                                     gtuttle@tuttleyick.com

To:    Kevin T. Conway, Esq.
       Attorneys for Plaintiff
       664 Chestnut Ridge Road
       Spring Valley, New York 10977
       (845) 352-0206
       ktcmalibu@gmail.com




                                                 6
         Case 1:18-cv-05614-GBD Document 26 Filed 12/26/18 Page 7 of 7



                               CERTIFICATE OF SERVICE

       I hereby certify that on December 26, 2018, the foregoing Defendant’s Answer and

Affirmative Defenses to Amended Complaint was served in accordance with the Federal Rules

of Civil Procedure and the Southern District of New York’s Local Rules upon the following

attorneys of record by CM/ECF.


       Kevin T. Conway, Esq.
       Attorneys for Plaintiff
       664 Chestnut Ridge Road
       Spring Valley, New York 10977
       (845) 352-0206
       ktcmalibu@gmail.com


This 26th day of December, 2018.

                                                                 ___/s/ Gregory O. Tuttle
                                                                        Gregory O. Tuttle




                                              7
